Citation Nr: 0122475	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  96-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a left knee disability.

Entitlement to an increased evaluation for status post right 
knee surgery with osteoarthrosis, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from June 1988 to December 
1991 and from October 1993 to September 1995.

This appeal arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Houston, Texas, which denied the veteran's claim for service 
connection for a left knee disability and continued a 10 
percent disability evaluation for status post right knee 
surgery with osteoarthrosis.

This final decision will be limited to the issue of service 
connection for a left knee disability.  The remaining issue 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim for 
service connection for a left knee disability, the veteran 
has been assisted in obtaining all records identified as 
relevant to his pending claim.

2.  The medical evidence demonstrates that the veteran does 
not currently have a left knee disability.


CONCLUSION OF LAW

A claimed left knee disability was not incurred in or as the 
result of service, nor is the claimed disability proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159); C.F.R. § 3.303 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

The veteran is seeking service connection for a left knee 
disability.  After examining the record, the Board of 
Veterans' Appeals (Board) is satisfied that all relevant 
facts pertaining to the veteran's claim for service 
connection for a left knee disability have been properly 
developed.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records which might be 
relevant to the veteran's claim, and the veteran has not 
identified any additional records which have not been 
obtained.  The veteran has been afforded post-service VA 
examinations, which have failed to result in a diagnosis of 
the claimed left knee disorder.  The Board notes that no 
further assistance to the veteran in acquiring evidence is 
required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of service 
connection for a left knee disability as the RO has complied 
with the notice provisions of the VCAA and its implementing 
regulations.  This is so because the RO specifically notified 
the veteran of the requirements needed for service connection 
for a left knee disability in the statement of the case 
issued during this appeal and provided the veteran with 
correspondence in January and March 2001 setting out the 
impact of the VCAA on his claim.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of service connection 
for a left knee disability.  The Board finds that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. Chapter 51.  There has been 
no prejudice to the veteran that would warrant a remand, and 
the veteran's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Factual Background

The veteran's service medical records show that on 
examination in May 1988 the veteran's lower extremities were 
found to be normal.  The service clinical records show that 
in July 1989 the veteran was seen for a complaint of left 
knee pain; the veteran reported that he had awakened with a 
dull pain in the left knee.  On examination there was pain 
surrounding the patella and the assessment was possible 
ligament strain.  Later the same month, on examination, the 
veteran's lower extremities were found to be normal.  On 
examination in November 1991 for separation from service, no 
abnormalities of the left lower extremity were reported.

A VA medical examination of the veteran was conducted in 
January 1992.  The range of motion of the left knee was from 
0 degrees to 140 degrees and no complaints referable to or a 
diagnosis of a left knee disability was made.  In a May 1992 
rating decision, service connection was granted for status 
post right knee surgery with osteoarthrosis.  Another VA 
examination was conducted in September 1993.  No complaints, 
findings or diagnosis referable to the left knee were 
reported.

On examination in February 1993 for entry into service the 
summary of the veteran's defects and diagnoses were reported 
to include the residuals of a right knee injury.  No 
abnormalities of the left lower extremity were reported.  In 
July 1994 the veteran was seen for a complaint of left and 
right knee pain.  On X-ray examination of the knees in August 
1994, there was no fracture, dislocation or other bone or 
joint abnormality of the left knee.   The March 1995 report 
of examination for the purpose of a Medical Evaluation Board 
was silent as to a diagnosis of, or treatment for, a left 
knee disability.

A VA medical examination of the veteran was conducted in 
November 1995.  At this time the veteran related that, in the 
past three months, he had started having some difficulty with 
pain in the left knee, especially if walking up stairs.  On 
examination, his gait was normal.  The range of motion of the 
left knee was from 0 degrees to 140 degrees.  There was no 
evidence of a positive drawer sign or ligament instability.  
The left knee did show crepitus.  An X-ray examination of the 
left knee was normal.  No diagnosis of a left knee disability 
was made.  

A September 2000 report of VA examination included no 
complaints, findings or diagnosis referable to the left knee.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  38 C.F.R. § 3.310 provides, 
in pertinent part, that disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.

In order for veteran's claim of entitlement to service 
connection for a left knee disability to be established, one 
of the necessary elements is that there must be evidence of a 
current disability.  Review of the evidence of record reveals 
that one of the missing elements in this case is a diagnosis 
of a left knee disability.  See Cohen, 10 Vet. App. 128, 140 
(1997); Caluza, 7 Vet. App. . 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The service medical records show that the veteran complained 
of left knee pain while on active duty.  However, several X-
ray examinations, both during and after service, as well as 
post-service VA examinations, have failed to result in a 
diagnosis of a left knee disability.  Based upon a review of 
the veteran's medical records and the reports of a 
comprehensive evaluation of the veteran's left knee, the 
Board is unable to conclude that there is current evidence of 
a diagnosis of a left knee disability.

The Board has given careful consideration to the statements 
of the veteran that he currently suffers from a left knee 
disability as a direct result of his service-connected right 
knee disability.  Despite the insistence of the veteran that 
he currently suffers from a left knee disability which is 
etiologically related to service, and the Board would note 
that while the veteran is competent to report symptomatology, 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation. Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  With no competent medical 
evidence demonstrating that the veteran has a current 
diagnosis of a left knee disability related to active 
military service, his claim of service connection for a left 
knee disability must be denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.  To this extent, the veteran's appeal is denied.




REMAND

The Board notes that the Office of General Counsel (GC) has 
issued two opinions pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has x-ray evidence of arthritis 
and instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 
9-98 (August 14, 1998) (9-98).  Additional disability is 
shown when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The veteran, with respect to his service-connected right knee 
disability, has requested that a disability evaluation in 
excess of 10 percent be assigned.  He has indicated that the 
right knee is painful, stiff, unstable, swollen and fatigued.  
His representative has requested that a comprehensive 
examination pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995) be conducted and that a separate rating be assigned 
for the veteran's osteoarthritis under Code 5003.  The Board 
agrees that a more current and thorough orthopedic 
examination is warranted.

Also, as noted above, on November 9, 2000, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

In light of the change in the law, the RO must review the 
claims file and ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159) are fully complied with 
and satisfied.

In view of the foregoing, the remaining issue is REMANDED for 
the following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for his right knee disability 
since April 2000.  After securing any 
necessary authorization, the RO should 
secure copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.  All records 
obtained should be associated with the 
claims file.

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for an 
orthopedic examination in order to 
evaluate the current severity of his 
service-connected right knee disability.  
All necessary tests and studies should be 
accomplished, to include range of motions 
studies and tests for stability, and all 
clinical manifestations should be 
reported in detail.  The examining 
orthopedist should identify the 
limitation of activity imposed by the 
disabling condition considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran.  The examiner also should 
indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination.  To the 
extent that is possible, the examiner 
should express any additional functional 
limitation that is identified due to the 
above factors (pain, flare-ups of pain, 
weakened movement, excess, fatigability, 
or incoordination) in terms of additional 
loss of motion of the knee.

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.

4.  Upon completion of the above, the RO 
should re-adjudicate the veteran's claim 
for an increased evaluation for a right 
knee disability, including consideration 
of whether a separate rating should be 
assigned under VAOPGCPREC 23-97 (July 1, 
1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).   If the remaining benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



